Exhibit 10.4 RESTRICTED STOCK AGREEMENT Executive EmployeeID GrantDate NumberofRestrictedShares RECITALS: Actinium Pharmaceuticals, Inc. (the “Company”) and (the “Executive”) have previously entered into an [Employment Agreement] (the “Employment Agreement”) setting forth some of the terms of Executive’s employment and post-employment relationships with Company. The Compensation Committee of the Board of Directors (the “Committee”) has determined to award to the Executive shares of the common stock of the Company (“Common Stock”), subject to the restrictions contained herein, pursuant to the Company’s 2013 Equity IncentivePlan (the “Plan”). All terms used herein and not otherwise defined shall have the same meaning as set forth in the Plan. NOW, THEREFORE, for good and valuable consideration, including the mutual promises set forth in this agreement and the benefits that the Company expects to derive in connection with the services to be hereafter rendered to it or its subsidiaries by the Executive, the Company and the Executive hereby agree as follows: ARTICLE I Restricted Shares 1.1Award of Restricted Shares.The Company hereby awards to the Executive the number of shares of Common Stock listed above under the heading “Number of Restricted Shares” (the “Restricted Shares”), subject to the restrictions contained herein and the provisions of the Plan. 1.2Vesting of the Restricted Shares.Subject to the terms of this Agreement, the Restricted Shares shall vest in accordance with the following schedule: Any Restricted Shares which do not vest shall be forfeited by Executive and revert to the Company. The period during which the Restricted Shares are unvested is referred to herein as the Restricted Period. 1.3Shareholder Status.Prior to the vesting of the Restricted Shares, Executive shall have the right to vote the Restricted Shares, the right to receive and retain all regular cash dividends paid or distributed in respect of the Restricted Shares, and except as expressly provided otherwise herein, all other rights as a holder of outstanding shares of Common Stock. Notwithstanding the foregoing, the Executive shall not have the right to vote or to receive dividends with respect to the Restricted Shares with respect to record dates occurring after any of the Restricted Shares revert to the Company pursuant to Section1.2 hereof. Until the Restricted Shares vest pursuant to Section1.2 hereof, the Company shall retain custody of the stock certificates representing the Restricted Shares. As soon as practicable after the lapse of the restrictions, the Company shall issue or release or cause to be issued or released certificate(s) representing the shares, less any shares used to satisfy the obligation to withhold income and/or employment taxes in connection with the vesting of any Restricted Shares. 1.4Prohibition Against Transfer.During the Restricted Period, the Restricted Shares may not be transferred, assigned, pledged or hypothecated in any way (whether by operation of law or otherwise) by the Executive, or be subject to execution, attachment or similar process. Any transfer in violation of this Section1.4 shall be void and of no further effect. ARTICLE II Miscellaneous 2.1Provisions of the Plan Control.This Agreement shall be governed by the provisions of the Plan, the terms and conditions of which are incorporated herein by reference. The Plan empowers the Committee to make interpretations, rules and regulations thereunder, and, in general, provides that determinations of such Committee with respect to the Plan shall be binding upon the Executive. A copy of the Plan will be delivered to the Executive upon reasonable request. 2.2References to [Employment Agreement].All references to the [Employment Agreement] herein shall refer to the [Employment Agreement]in effect on the date of grant of Restricted Shares. Notwithstanding that, at the time of a termination of Executive’s employment, the Executive and Company may no longer be parties to such [Employment Agreement] or may have amended such [Employment Agreement], this Agreement shall be interpreted as if such [Employment Agreement] were still in place (including any requirements to give notice, etc.). 2.3Taxes.The Company may require payment of or withhold any income or employment tax which it believes is payable as a result of the grant or vesting of the Restricted Shares or any payments thereon or in connection therewith, and the Company may defer making delivery with respect to the shares until arrangements satisfactory to the Company have been made with regard to any such withholding obligation. In accordance with the Plan, the Company may withhold shares of Common Stock to satisfy such withholding obligations. 2.4No Employment Rights.The award of the Restricted Shares pursuant to this Agreement shall not give the Executive any right to remain employed by the Company or any affiliate thereof. 2.5Notices.Any notice to be given to the Company under the terms of this Agreement shall be given in writing to the Company at Actinium Pharmaceuticals, Inc., 501 5th Avenue, 3rd floor, New York, NY,10017. Any notice to be given to the Executive may be addressed to him/her at the address as it appears on the payroll records of the Company or any subsidiary thereof. Any such notice shall be deemed to have been duly given if and when actually received by the party to whom it is addressed, as evidenced by a written receipt to that effect. 2.6Governing Law.This Agreement and all questions arising hereunder or in connection herewith shall be determined in accordance with the laws of the State of New York without giving effect to its conflicts of law provisions. IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of the date first written above. ACTINIUM PHARMACEUTICALS, INC. By: Title: «Name» «Title»
